FILED

JUL 1 ll 2016
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUl\/IBIA Clerk, U.S. Dlstrict & Bankruptcy

Courts for the District m‘ Colurv.ri»~

Elbert Madison Jr., )
)
Pl"‘i“tiff» l case 1;16-¢\/-01453
) Assigned To ; Unassigned
v 5 Assagn. pate ; 7/14/2016 g
) Descr\ption: Pro Se Gen. Civ\| (F Deck)
)
CACH, LLC, elal., )
)
Defendants. )

MEMORANDUM OPlNION

Plaintiff, proceeding pro se, has submitted a complaint and an application to proceed in
forma pauperis. The Court will grant the application and will dismiss this case for lack of
subject matter jurisdiction. See Fed. R. Civ. P. l2(h)(3) (requiring dismissal of an action "at any
time" the Court determines that it lacks subject matter jurisdiction).

Plaintiff claims that he "is being subjected to a judgment issued by the courts of
Montgomery County, Maryland on purchased consumer credit card debt" owed lead defendant
CACH, LLC, by assignment from Bank of America. Compl. at 2. Plaintiff also sues the circuit
and district courts of Montgomery County. He claims that the creditor "illegally" sued him in a
court system that is more favorable to collection agencies; therefore, he faults "the collection
agency and the courts as a professional body" for failing to "follow the professional standards of
due care in vetting for the residency of the plaintiff and the place where the debt was incurred by
the plaintif ." Ia’. at 2-3. But questions surrounding the proper forum for a lawsuit are the
province of the presiding judge, and the federal district courts generally have no power to review

such decisions. See Um'tea' States v. Choi, 818 F. Supp. 2d 79, 85 (D.D.C. 2011) (district courts

'  ~=_~qvvqm

"generally lack[] appellate jurisdiction over other judicial bodies, and cannot exercise appellate
mandamus over other courts") (citing Lewis v. Green, 629 F. Supp. 546, 553 (D.D.C. 1986)).
More importantly, a "district court lacks subject matter jurisdiction [over a] complaint
[that] ‘is patently insubstantial, presenting no federal question suitable for decision."’ Caldwell
v. Kagan, 777 F. Supp. 2d l77, 178 (D.D.C. 201 l) (quoting Tooley v. Napolitano, 586 F.3d
1006, 1009 (D.C. Cir. 2()09)). And "federal courts are without power to entertain claims
otherwise within their jurisdiction if they are ‘so attenuated and unsubstantial as to be absolutely
devoid of merit."’ Hagans v. Lavl`ne, 415 U.S. 528, 536-7 (1974) (quoting Newburyport Water

C0. v. Newburyporl, 193 U.S. 56l, 579 (1904)). The instant complaint satisfies the foregoing
standard and thus will be dismissed with prejudice. A separate Order accompanies this

Memorandum Opinion.

/
United §tates District Judge

DATE; July /Z?U,”zoie